Case 4:19-cr-40015-KES Document 62 Filed 07/01/20 Page 1 of 9 PageID #: 542




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH DAKOTA
                                 SOUTHERN DIVISION

UNITED STATES OF AMERICA,                                       4:19-cr-40015

        Plaintiff,

v.                                              DEFENDANT’S MOTION FOR HOME
                                                 CONFINEMENT DUE TO COVID-19
PAUL ERICKSON,

        Defendant.


          Defendant Paul Erickson, by and through his attorney of record, Clint Sargent,

 respectfully requests that the Court consider a sentence of home confinement in lieu of a

 sentence to a Bureau of Prisons (BOP) facility for the following reasons:

       1. Erickson’s Heart Condition

          Defendant Erickson was diagnosed last fall with a congenital defect in the aortic

 valve of his heart. His condition required three open-heart surgical procedures on back-to-

 back days in January, 2020 – procedures that resulted in the replacement of his defective

 valve with a biological heart valve and the permanent implantation of an electronic heart

 pacemaker to address a resulting cardiac arrhythmia. Erickson’s lead physician during his

 recent medical episode is blunt: “[Erickson] should not be exposed to closed environments

 where COVID-19 concentrations are potentially present. Should patient contract COVID-

 19, he is a substantial risk for a compromised replacement heart valve or even death.” [See

 Exhibit A, letter from Dr. Jeffry Meyer of Sanford Health]. Despite Erickson’s excellent

 post-operative recovery, he remains at specific risk for the precise threat posed by COVID-

 19.
  Case 4:19-cr-40015-KES Document 62 Filed 07/01/20 Page 2 of 9 PageID #: 543




       2. Age + Serious Heart Condition = Unintended Fatal Consequences

           Mr. Erickson appears to present a perfect storm of risk factors for COVID-19 –

   potentially leading to unintended fatal consequences if ignored.

                •   “Clinicians in China and New York have reported myocarditis, an

                    inflammation of the heart muscle, and, more dangerous, irregular heart

                    rhythms that can lead to cardiac arrest in covid-19 patients.” “One review .

                    . . found that about 40 percent suffered arrhythmias and 20 percent had

                    some form of cardiac injury . . .”1

                •   “An initial study found cardiac damage in as many as 1 in 5 patients,

                    leading to heart failure and death even among those who show no signs of

                    respiratory distress.”2

                •   “COVID-19 can cause serious cardiovascular complications, including

                    heart failure, heart attacks and blood clots that can lead to strokes . . .”3

                •   “But previous coronaviruses, such as SARS and MERS, offer insight. They

                    were linked to problems such as inflammation of the heart muscle, heart

                    attack and rapid-onset heart failure . . .”4




   1
     Lenny Bernstein, Carolyn Y. Johnson, Sarah Kaplan and Laurie McGinley, Coronavirus destroys lungs.
   But doctors are finding its damage in kidneys, hearts and elsewhere, Washington Post (April 15, 2020);
   https://www.washingtonpost.com/health/coronavirus-destroys-lungs-but-doctors-are-finding-its-damage-in-
   kidneys-hearts-and-elsewhere/2020/04/14/7ff71ee0-7db1-11ea-a3ee-13e1ae0a3571_story.html?utm_cam-
   paign=wp_post_most&utm_medium=email&utm_source=newsletter&wpisrc=nl_most
   2
     Markian Hawryluk, Mysterious Heart Damage, Not Just Lung Troubles, Befalling COVID-19 Patients, Kai-
   ser Health News (April 6, 2020); https://khn.org/news/mysterious-heart-damage-not-just-lung-troubles-be-
   falling-covid-19-patients/
   3
     Josh Barney, Heart Attacks, Heart Failure, Stroke: COVID-19’s Dangerous Cardio Complications, UVA
   Today (May 15, 2020); https://news.virginia.edu/content/heart-attacks-heart-failure-stroke-covid-19s-danger-
   ous-cardio-complications?utm_source=UVAResearchDigest&utm_medium=email&utm_campaign=UVA-
   ResearchDigest_06-20
   4
     American College of Cardiology, What Heart Patients Should Know About COVID-19, American Heart
   Association News (March 12, 2020); https://www.nextavenue.org/heart-patients-coronavirus/

Defendant’s Motion for Home Confinement Due to COVID-19
Page | 2
  Case 4:19-cr-40015-KES Document 62 Filed 07/01/20 Page 3 of 9 PageID #: 544




               •    Even Erickson’s testosterone level is his enemy in the pandemic: “We

                    really think that baldness is a perfect predictor of severity [of COVID-19]”

                    according to Professor Carlos Wambier of Brown University. “Scientists

                    now believe that androgens . . . may boost the ability of coronavirus to

                    attack cells.” “In one study, almost 80% of coronavirus patients . . . were

                    bald.” “The link is now being called the ‘Gabrin sign’ . . . after the 60-year-

                    old follically challenged ER doctor, Frank Gabrin, who died . . . in late

                    March.”5

               •    All of these negative outcomes were experienced by patients without an

                    already existing underlying heart condition. The consequences for Mr.

                    Erickson of contracting COVID-19 would be vastly more pronounced and

                    severe.

       3. Group Living Is the Perfect Petri Dish

           There is substantial fear among health and correctional officials that the close

   quarters and living conditions present in dormitory-style minimum security federal prison

   camps is unusually conducive to the spread of highly communicable diseases like the

   “Coronavirus” (as COVID-19 is popularly known).

           “The next site of a deadly coronavirus outbreak may not be a cruise ship,

   conference, or school. It could be one of America’s thousands of jails or prisons.”6 “If

   Covid spreads in a large, thousand-person facility, and within five days you have a



   5
     Lee Brown, Bald men may be hit harder by coronavirus, scientists fear, New York Post (June 11, 2020);
   https://nypost.com/2020/06/11/bald-men-may-be-hit-harder-by-coronavirus-scientists-fear/
   6
     German Lopez, A Coronavirus Outbreak In Jails or Prisons Could Turn Into a Nightmare, Vox.com
   (March 17, 2020); https://www.vox.com/policy-and-politics/2020/3/17/21181515/coronavirus-covid-19-jails-
   prisons-mass-incarceration

Defendant’s Motion for Home Confinement Due to COVID-19
Page | 3
  Case 4:19-cr-40015-KES Document 62 Filed 07/01/20 Page 4 of 9 PageID #: 545




   thousand people with multiple chronic conditions who just got the virus, that has the

   potential to really overwhelm a health care system.”7 “Infectious diseases like tuberculosis

   and influenza spread rapidly in confinement, and there is every reason to expect that

   COVID-19 will do the same.”8

           The future is already here. “. . . the five largest known clusters of the virus in the

   United States are not at nursing homes or meatpacking plants, but inside correction

   institutions.”9

       4. South Dakota Is Not An Island

           Among the roughly 174,000 current inmates within the national BOP system, 6,458

   COVID-19 cases have been diagnosed – resulting (to date) in 88 deaths.10 South Dakota

   has been fortunate – thus far. Only five BOP staff members and 1 inmate have been

   diagnosed with COVID-19 within the state.11 (Statistics that do not reflect Andrea Circle

   Bear’s tragic demise out of state.)

           But that lucky streak cannot hold. According to Dr. Tyler Winkelman, Co-Director

   of the Health, Homelessness, and Criminal Justice Lab at the Hennepin Healthcare

   Research Institute in Minneapolis, “[a]ll prisons and jails should anticipate that the




   7
     Dr. Tyler Winkelman, A Coronavirus Outbreak In Jails or Prisons Could Turn Into a Nightmare, Vox.com
   (March 17, 2020); https://www.vox.com/policy-and-politics/2020/3/17/21181515/coronavirus-covid-19-jails-
   prisons-mass-incarceration
   8
     Brendan Saloner (Associate Professor) and Sachini Bandara (Assistant Scientist) Johns Hopkins Bloomberg
   School of Public Health, To Protect Inmates and the Nation From COVID-19, Release Offenders Who Pose
   No Threat, USA Today (March 17, 2020); https://www.usatoday.com/story/opinion/policing/2020/03/17/pro-
   tect-nation-covid-19-release-inmates-who-pose-no-threat/5072004002/
   9
     Timothy Williams, Libby Seline and Rebecca Griesbach, Coronavirus Cases Rise Sharply in Prisons Even
   as They Plateau Nationwide, New York Times (June 16, 2020); https://www.ny-
   times.com/2020/06/16/us/coronavirus-inmates-prisons-jails.html?referringSource=articleShare
   10
      The Marshall Project, A State-by-State Look at Coronavirus in Prisons, The Marshall Project (June 18,
   2020); https://www.themarshallproject.org/2020/05/01/a-state-by-state-look-at-coronavirus-in-prisons
   11
      Ibid.

Defendant’s Motion for Home Confinement Due to COVID-19
Page | 4
  Case 4:19-cr-40015-KES Document 62 Filed 07/01/20 Page 5 of 9 PageID #: 546




   coronavirus will enter their facility.”12 Health conditions and the threats of COVID-19

   within federal prison facilities are highly unlikely to improve anytime soon due to the

   nature of the virus and the utter inability to maintain (even attempt?) “quarantine

   conditions” within federal facilities.

           Amanda Klonsky, PhD, Chief Program Officer of The Petey Greene Program,

   offers this bracing reminder in the New York Times: “The American criminal legal system

   holds almost 2.3 million people in prisons, jails, detention centers and psychiatric

   hospitals. And they do not live under quarantine: jails experience a daily influx of

   correctional staff, vendors, health care workers, educators and visitors — all of whom

   carry viral conditions at the prison back to their homes and communities and return the

   next day packing the germs from back home.”13

           Federal, state and county detention facilities will remain sites of acute infection

   long after the general public has learned to cope with the pandemic. All BOP facilities will

   inevitably confront COVID-19. A particular facility may appear “clear” today – but with

   virtually non-existent testing and continuous access to day rooms and supply rooms by

   inmates and staff, the only issue is “when” not “if” COVID-19 arrives. Less than 1% of all

   federal inmates have been tested to date. 14




   12
      See Nicole Wetsman, Prisons and Jails are Vulnerable to COVID-19 Outbreaks, THE VERGE (Mar. 7,
   2020), https://www.theverge.com/2020/3/7/21167807/coronavirus-prison-jail-health-outbreak-covid-19-flu-
   soap
   13
      Amanda Klonsky, PhD, An Epicenter of the Pandemic Will Be Jails and Prisons, if Inaction Continues,
   The New York Times (March 16, 2020); https://www.nytimes.com/2020/03/16/opinion/coronavirus-in-
   jails.html
   14
      Taylor Miller Thomas, How U.S. Prisons Became Ground Zero for COVID-19, Politico (June 25, 2020);
   https://www.politico.com/news/magazine/2020/06/25/criminal-justice-prison-conditions-coronavirus-in-pris-
   ons-338022

Defendant’s Motion for Home Confinement Due to COVID-19
Page | 5
  Case 4:19-cr-40015-KES Document 62 Filed 07/01/20 Page 6 of 9 PageID #: 547




        5. No Immunity

           Mr. Erickson (a cardiac patient over the age of 55) would be vulnerable within any

   facility long after any reasonable commencement of his sentence. Mr. Erickson continues

   to test negative for COVID-19 and thus has been granted no immunity to the Coronavirus.

   [See Exhibit B, COVID-19 antibody test results.] Robert Hood, former warden of

   Colorado’s “Supermax” federal prison darkly jokes, “Instead of worrying, ‘Who’s carrying

   the shanks?’ . . . [everyone now wants to know] ‘Who’s coughing?”15

        6. Candidate for Compassionate Release

           If Mr. Erickson were sent to a BOP facility, at some point, he would likely be a

   candidate for release to home confinement due to all of the health circumstances discussed

   above and due to the nature of his offense. “A prime target for release nationwide would

   be the approximately 200,000 prisoners age 55 and older nationwide [in all types of

   incarceration facilities]. People in this group have lower recidivism rates, but they are at

   very high risk for coronavirus complications.”16

           The U.S. Attorney General as early as April 3 of this year recognized this danger to

   the non-violent federal prison population and explicitly ordered the BOP to begin “to

   prioritize the use of home confinement as a tool for combatting the dangers that COVID-

   19 poses to our vulnerable inmates.”17 So urgent is this U.S. Attorney General order to




   15
      Chris Francescani and Luke Barr, Fearing outbreaks and riots, nation’s prison and jail wardens scramble to
   respond to coronavirus threat, ABC News (March 19, 2020); https://abcnews.go.com/Health/fearing-out-
   breaks-riots-nations-prison-jail-wardens-scramble/story?id=69676840
   16
      Brendan Saloner (Associate Professor) and Sachini Bandera (Assistant Scientist) Johns Hopkins Bloom-
   berg School of Public Health, To Protect Inmates and the Nation From COVID-19, Release Offenders Who
   Pose No Threat, USA Today (March 17, 2020); https://www.usatoday.com/story/opinion/polic-
   ing/2020/03/17/protect-nation-covid-19-release-inmates-who-pose-no-threat/5072004002/
   17
      U.S. Attorney General William P. Barr, Memorandum for Director of Bureau of Prisons (April 3, 2020).
   https://www.bop.gov/coronavirus/docs/bop_memo_home_confinement_april3.pdf

Defendant’s Motion for Home Confinement Due to COVID-19
Page | 6
  Case 4:19-cr-40015-KES Document 62 Filed 07/01/20 Page 7 of 9 PageID #: 548




   release inmates that do not pose a threat to public safety that he has authorized the BOP “to

   transfer inmates to home confinement even if electronic monitoring is not available . . .”18

              Mr. Erickson’s combination of age and health conditions raise the concern whether

   Mr. Erickson would survive long enough to avail himself of some future compassionate

   court action. The emerging regulatory framework would seem to require Mr. Erickson to

   survive 8 – 13 months within a BOP facility before even being eligible for release to home

   confinement.

          7. 8th Amendment Concerns

              These are difficult sentencing issues to confront. In searching for sentencing

   alternatives in light of this pandemic, the Court must guard against potential violations of

   the 8th Amendment. Federal and state prisons have not stood idly by as COVID-19 has

   swept through the country and its facilities. In the name of “protecting inmate health,”

   prisons of all stripes have imposed indefinite “quarantine conditions” – a new label for

   what amounts to solitary confinement, indefinite lockdowns and dramatic upward security

   classifications in attempts to keep COVID-19 out of BOP facilities by severely isolating

   new (or current) federal inmates. “Before the coronavirus . . . there were 60,000 people in

   solitary confinement. Now, in response to the pandemic, 300,000 state and federal

   prisoners have been confined to their cells.”19




   18
        Ibid.
   19
         Joseph Shapiro, As COVID-19 Spreads In Prisons, Lockdowns Spark Fear Of More Solitary Confinement,
   NPR All Things Considered (June 15, 2020); https://www.npr.org/2020/06/15/877457603/as-covid-spreads-
   in-u-s-prisons-lockdowns-spark-fear-of-more-solitary-confinemen




Defendant’s Motion for Home Confinement Due to COVID-19
Page | 7
  Case 4:19-cr-40015-KES Document 62 Filed 07/01/20 Page 8 of 9 PageID #: 549




             It would offend justice to place Mr. Erickson in solitary confinement around the

   clock within a federal prison camp, or in a higher security classification federal facility,

   solely to obtain the health protections that could be afforded through rigid home

   confinement. In United States v. Mateo, it was ruled that even a pre-trial defendant could

   not be held in conditions which were “qualitatively more severe in kind and degree than

   the prospect of such experiences reasonably foreseeable in the ordinary case.” 299 F.

   Supp. 2d 201, 212 (S.D.N.Y. 2004)

       8. Conclusion

             Under the unique pressures forced upon us by this pandemic, previously untenable

   and extraordinary sentencing solutions must be considered. Mr. Erickson must be

   punished, but not at the price of the possible sacrifice of his life or his basic Constitutional

   rights.

             Home confinement is a punishment option that continues the system’s full control

   over an inmate – and the fulfillment of the non-violent offender’s full sentence. And

   avoids the serious health risks or death facing this individual defendant.

             Dated this 1st day of July 2020.

                                                  /s/ Clint Sargent
                                                  Clint Sargent
                                                  MEIERHENRY SARGENT, LLP
                                                  315 South Phillips Avenue
                                                  Sioux Falls, SD 57104
                                                  605-336-3075
                                                  605-336-2593 facsimile
                                                  clint@meierhenrylaw.com




Defendant’s Motion for Home Confinement Due to COVID-19
Page | 8
  Case 4:19-cr-40015-KES Document 62 Filed 07/01/20 Page 9 of 9 PageID #: 550




                                 CERTIFICATE OF SERVICE

           This is to certify that I have served a copy of the foregoing upon counsel via email

   to opposing counsel, Jeff Clapper.

           Dated this 1st day of July 2020.

                                                 /s/ Clint Sargent
                                                 Clint Sargent
                                                 MEIERHENRY SARGENT, LLP
                                                 315 South Phillips Avenue
                                                 Sioux Falls, SD 57104
                                                 605-336-3075
                                                 605-336-2593 facsimile
                                                 clint@meierhenrylaw.com




Defendant’s Motion for Home Confinement Due to COVID-19
Page | 9
Case 4:19-cr-40015-KES Document 62-1 Filed 07/01/20 Page 1 of 1 PageID #: 551




                                                                     EXHIBIT
                                                                                exhibitsticker.com




                                                                        A
Case 4:19-cr-40015-KES Document 62-2 Filed 07/01/20 Page 1 of 1 PageID #: 552




                                                                      EXHIBIT
                                                                                exhibitsticker.com




                                                                         B
